NOTE:   This order is nonprecedential.

             it,tate5 Court of	   pi at
          for tbe ffeberat Circuit

               SHAWANDA R. MURRY,
                        Petitioner,
                            v.
            DEPARTMENT OF JUSTICE,
                       Respondent.

                        2010-3117

   Petition for review of the Merits Systems Protection
Board in case no. AT1221100381-W-1.

                      ON MOTION


                       ORDER
   Shawanda R. Murry moves for this court to direct the
Department of Justice to provide her certain documents
and also moves for an extension of time to file her infor-
mal brief. The Department of Justice (DOJ) responds.
   DOJ states that it has provided to Murry the docu-
ments she requests.
   Accordingly,
   I T Is ORDERED THAT:
MURRY v. JUSTICE	                                            2
        The motion to direct DOJ to provide documents is
moot.
         The motion for an extension of time is granted.
Murry's informal brief is due within 45 days from the date
of filing of this order.
                                   F OR T HE C OURT

    JUL 2 7 2010                   /s/ Jan Horbaly
        Date                      Jan Horbaly
                                  Clerk
cc: Shawanda R. Murry
    Jeffrey D. Klingman, Esq.                    FILED
                                        U.S. COURT OF APPEALS FOR
s19                                        THE FEDERAL CIRCUIT


                                             JUL 2 7 1010

                                               JAN HORBALY
                                                  CLERK